Exhibit 10.1

 

 

April 4, 2011

 

 

Dear Jeffrey:

 

This letter agreement sets forth the terms of employment of Jeffrey P. Foster
(“you”) with U-Store-It Trust (“we,” “us” or the “Company”).  Capitalized terms
not otherwise defined in the sections of this letter agreement in which such
terms first appear have the meanings assigned to them in Section 13.g below.

 

1.                                       Position; Performance of Duties. 
During the term of your employment with us, you will serve as our Senior Vice
President and Chief Legal Officer.  You shall faithfully perform for us the
duties of your office and position and such other duties of an executive,
managerial or administrative nature as shall be specified and designated from
time to time by our Board of Trustees (the “Board”).

 

2.                                       Annual Salary.  During the term of your
employment with us, we will pay you a base salary at the rate of $255,000 per
year (the “Annual Salary”), in accordance with our customary payroll practices
applicable to senior executives generally.  The Annual Salary may be increased
annually by an amount as may be approved by the Board or the Compensation
Committee of the Board, and, upon such increase, the increased amount shall
thereafter be deemed to be the Annual Salary for purposes of this letter
agreement.

 

3.                                       Bonus Eligibility.  During the term of
your employment with us, in addition to the Annual Salary, you will be eligible
to participate in (a) any formal annual bonus plan established by the
Compensation Committee for all executive officers in its sole and absolute
discretion (the “Annual Bonus Plan,” and amounts paid thereunder are referred to
as an “Annual Bonus”) and (b) any formal long-term bonus or incentive plans
established by the Compensation Committee for all executive officers in its sole
and absolute discretion (the “Long-Term Bonus Plans,” and amounts paid
thereunder are referred to as “Long-Term Bonus”).  The Annual Bonus Plans and
the Long-Term Bonus Plans are referred to as the “Bonus Plans.”  You may be
awarded such restricted shares, share options and other equity-based awards
under the Company’s equity compensation plans (“Equity Awards”) as the
Compensation Committee determines to be appropriate in its sole discretion.

 

4.                                       Additional Employment Benefits.  During
the term of your employment with us:

 

a.                                       you will be permitted to participate in
any group life, hospitalization or disability insurance plans, health programs,
pension and profit sharing plans and similar benefits that may be available to
similarly situated senior executives of the Company

 

--------------------------------------------------------------------------------


 

generally, on the same terms as may be applicable to such other executives, in
each case to the extent that you are eligible under the terms of such plans or
programs;

 

b.                                      we will maintain customary liability
insurance for trustees and officers and list you as a covered officer;

 

c.                                       you will be entitled to vacation of
four (4) weeks per year;

 

d.                                      we will provide you an allowance for the
use of an automobile (including the payment of vehicle insurance) in accordance
with our policy in effect from time to time or, at our option, in lieu of
providing such allowance, we will provide you with an automobile of suitable
standard to your position; and

 

e.                                       we will pay or reimburse you for all
ordinary and reasonable out-of-pocket business expenses actually incurred (and,
in the case of reimbursement, paid) by you during your employment with us
pursuant to the Company’s standard expense reimbursement policy as in effect
from time to time, so long as you provide proper documentation establishing the
amount, date and business purpose of the expenses (out-of-pocket business
expenses shall include, without limitation, the costs and expenses required to
maintain your bar membership and continuing legal education requirements in the
states where you are presently licensed and in any other states for which we
request your bar admission).

 

5.                                       Termination of Employment.  Your
employment with us is “at-will” and we may terminate your employment at any
time, for any reason or for no reason, and you may terminate your employment
with us at any time and for any reason or for no reason.  Except as set forth in
Sections 6, 7, 8 or 9, upon termination of your employment with us, whether by
us or by you, we shall have no further obligations to you and you shall have no
further rights hereunder (except as provided in Section 13.k).

 

6.                                       Termination upon Death or Disability. 
If you die during your employment with the Company, the obligations of the
Company to or with respect to you shall terminate in their entirety except as
otherwise provided under this Section 6.  If you become eligible for disability
benefits under the Company’s long-term disability plans and arrangements (or, if
none apply, would have been so eligible under the most recent plan or
arrangement), the Company shall have the right to terminate your employment on
account of such disability (“Disability”) upon notice in writing to you.  Upon
death or termination of your employment by virtue of Disability (i) you (or your
estate or beneficiaries in the case of your death) shall have no right to
receive any compensation or benefit hereunder on and after the Effective Date of
the Termination other than Annual Salary earned and accrued under this letter
agreement prior to the Effective Date of the Termination, any bonus for the
prior year not yet paid, and other benefits, including payment for accrued but
unused vacation, earned and accrued under this letter agreement prior to the
Effective Date of the Termination (and reimbursement under this letter agreement
for expenses incurred but not paid prior to the Effective Date of the
Termination) and an amount equal to the product of (x) your target annual bonus
for the fiscal year of your death or Disability and (y) a fraction, the
numerator of which is the number of days in the current fiscal year through the
Effective Date of the Termination, and the denominator of which is 365, such
amount to be paid to you (or your estate or beneficiaries in the case of your
death) within 30 days

 

2

--------------------------------------------------------------------------------


 

of the Effective Date of Termination; (ii) all Equity Awards held by you shall
become fully vested and exercisable; and (iii) this letter agreement shall
otherwise terminate upon the Effective Date of the Termination and you shall
have no further rights hereunder (except as provided in Section 13.k).

 

7.                                       Rights and Obligations upon Termination
of Employment Without Cause or Resignation for Good Reason other than within One
Year following a Change of Control.  If (a) we terminate your employment at any
time without Cause other than during the one-year period following a Change of
Control and other than upon your death or for Disability or (b) you terminate
your employment with us for Good Reason other than during the one-year period
following a Change of Control, then: (i) you shall receive your Annual Salary
earned and accrued under this Agreement prior to the Effective Date of the
Termination, any bonus for the prior year which has been awarded but not yet
paid, and other benefits, including payment for accrued but unused vacation,
earned and accrued under this Agreement prior to the Effective Date of the
Termination (and reimbursement under this Agreement for expenses incurred but
not paid prior to the Effective Date of the Termination), such amount to be paid
to you within 30 days of the Effective Date of Termination; (ii) you shall
receive a cash payment equal to the Basic Severance Payment Amount payable
within 30 days of the Effective Date of the Termination; (iii) for 18 months
after the Effective Date of the Termination, the Company shall continue medical,
prescription and dental benefits to you and/or your family at least equal to
those which would have been provided to them in accordance with the welfare
benefit plans, practices, policies and programs provided by the Company to the
extent applicable generally to other peer employees of the Company and its
affiliated companies, as if your employment had not been terminated; provided,
however, that if you become reemployed with another employer and are eligible to
receive medical, prescription and dental benefits under another employer
provided plan, the medical, prescription and dental benefits described herein
shall be secondary to those provided under such other plan during such
applicable period of eligibility; (iv) for 18 months after the Effective Date of
the Termination, the Company shall continue to provide you an allowance for the
use of an automobile (including the payment of vehicle insurance) consistent
with the allowance in effect immediately prior to your termination or, at our
option, in lieu of providing such allowance for such period, we will provide you
with an automobile of a standard consistent with that provided to you
immediately prior to your termination; and (v) this Agreement shall otherwise
terminate upon the Effective Date of the Termination and you shall have no
further rights hereunder (except as provided in Section 13.k).

 

8.                                       Rights and Obligations upon Termination
of Employment Without Cause or Resignation for Good Reason within One Year
following a Change of Control.  If (i) a Change of Control occurs at a time when
you remain an employee of the Company and (ii) during the one-year period
following the Change of Control either (a) the Company or the purchaser or
successor thereto (if any) in the transaction that constitutes or gives rise to
the Change of Control terminates your employment without Cause and other than
upon your death or for Disability or (b) you resign for Good Reason, then
(i) you shall receive your Annual Salary earned and accrued under this Agreement
prior to the Effective Date of the Termination, any bonus for the prior year
which has been awarded but not yet paid, and other benefits, including payment
for accrued but unused vacation, earned and accrued under this Agreement prior
to the Effective Date of the Termination (and reimbursement under this Agreement
for expenses incurred but not paid prior to the Effective Date of the
Termination) and an amount equal to the product of (x)

 

3

--------------------------------------------------------------------------------


 

your target annual bonus for the fiscal year of the termination of employment
and (y) a fraction, the numerator of which is the number of days in the current
fiscal year through the Effective Date of the Termination, and the denominator
of which is 365, such amount to be paid to you within 30 days of the Effective
Date of Termination; (ii) you shall receive a cash payment equal to the CIC
Severance Payment Amount payable within 30 days of the Effective Date of the
Termination; (iii) for 18 months after the Effective Date of the Termination,
the Company shall continue medical, prescription and dental benefits to you
and/or your family at least equal to those which would have been provided to
them in accordance with the welfare benefit plans, practices, policies and
programs provided by the Company to the extent applicable generally to other
peer employees of the Company and its affiliated companies, as if your
employment had not been terminated; provided, however, that if you become
reemployed with another employer and are eligible to receive medical,
prescription and dental benefits under another employer provided plan, the
medical, prescription and dental benefits described herein shall be secondary to
those provided under such other plan during such applicable period of
eligibility; (iv) all Equity Awards held by you shall become fully vested and
exercisable (notwithstanding anything to the contrary contained in any plan);
and (v) this Agreement shall otherwise terminate upon the Effective Date of the
Termination and you shall have no further rights hereunder (except as provided
in Section 13.k).

 

9.                                       Rights and Obligations upon Termination
of Employment for Cause.  If we terminate your employment for Cause or you
resign and such resignation is not for Good Reason, then, in any such case
(i) you shall have no right to receive any compensation or benefit hereunder on
and after the Effective Date of the Termination, other than Annual Salary and
unused vacation earned and accrued under this letter agreement prior to the
Effective Date of the Termination and reimbursement under this letter agreement
for expenses incurred but not paid prior to such time; and (ii) this letter
agreement shall otherwise terminate upon the Effective Date of the Termination,
and you shall have no further rights hereunder (except as provided in
Section 13.k).

 

10.                                 Severance and Release.  In the event that
your employment is terminated and you receive or are entitled to receive the
Basic Severance Payment Amount or CIC Severance Payment Amount or other
post-termination benefits, the payment of such benefits is expressly conditioned
upon and shall not be made, provided or otherwise available unless and until,
you have executed and delivered to the Company a Severance and General Release
Agreement in substantially the form attached hereto as Exhibit A.  The Company
shall have no post-termination obligations under this letter agreement if the
executed release is not received by the Company within 60 days after the
Effective Date of Termination.

 

11.                                 Nature of Payments.  For the avoidance of
doubt, you acknowledge and agree that the payments provided for in each of
Sections 6, 7, 8 and 9 constitute liquidated damages for termination of your
employment.

 

12.                                 Confidential and Proprietary Information.

 

a.                                       Confidential Information.  You shall
keep secret and retain in strictest confidence, and shall not use for your
personal benefit or the benefit of others or directly or indirectly disclose,
except as may be required or appropriate in connection with the carrying

 

4

--------------------------------------------------------------------------------


 

out of your duties under this letter agreement, all confidential information,
knowledge or data relating to the Company or any of its affiliates, or to the
Company’s or any such affiliate’s respective businesses and investments
(including confidential information of others that has come into the possession
of the Company or any such affiliate), learned by you heretofore or hereafter
directly or indirectly from the Company or any of its affiliates and which is
not generally available lawfully and without breach of confidential or other
fiduciary obligation to the general public without restriction (the
“Confidential Company Information”), except with the Company’s express written
consent or as may otherwise be required by law or any legal process.

 

b.                                      Return of Documents; Rights to
Products.  All memoranda, notes, lists, records, property and any other tangible
product and documents (and all copies thereof) made, produced or compiled by you
or made available to you concerning the businesses and investments of the
Company and its affiliates shall be the Company’s property and shall be
delivered to the Company at any time on request.  You shall assign to the
Company all rights to trade secrets and other products relating to the Company’s
business developed by you alone or in conjunction with others at any time while
employed by the Company.

 

c.                                       Rights and Remedies upon Breach.  You
acknowledge and agree that any breach by you of any of the provisions of this
Section 12 (the “Restrictive Covenants”) would result in irreparable injury and
damage for which money damages would not provide an adequate remedy.  Therefore,
if you breach any of the Restrictive Covenants, the Company and its affiliates
shall have the right and remedy to have the Restrictive Covenants specifically
enforced (without posting bond and without the need to prove damages) by any
court having equity jurisdiction, including, without limitation, the right to an
entry against you of restraining orders and injunctions (preliminary, mandatory,
temporary and permanent) against violations, threatened or actual, and whether
or not then continuing, of such covenants.  This right and remedy shall be in
addition to, and not in lieu of, any other rights and remedies available to the
Company and its affiliates under law or in equity (including, without
limitation, the recovery of damages).

 

13.                                 Other Provisions.

 

a.                                       Severability.  You acknowledge and
agree that you have had an opportunity to seek advice of counsel in connection
with this letter agreement.  If it is determined that any of the provisions of
this Agreement, or any part thereof, is invalid or unenforceable, the remainder
of the provisions of this letter agreement shall not thereby be affected and
shall be given full affect, without regard to the invalid portions.

 

b.                                      Enforceability; Jurisdictions.  The
Company and you intend to and hereby confer jurisdiction to enforce the
Restrictive Covenants upon the courts of the State of Maryland and the
Commonwealth of Pennsylvania.  If any court holds the Restrictive Covenants
wholly unenforceable by reason of breadth of scope or otherwise it is the
intention of the Company and you that such determination not bar or in any way
affect the Company’s right, or the right of any of its affiliates, to the relief
provided above in the courts of any other jurisdiction within the geographical
scope of such Restrictive Covenants, as to breaches of such Restrictive
Covenants in such other respective jurisdictions, such Restrictive Covenants as
they relate to

 

5

--------------------------------------------------------------------------------


 

each jurisdiction’s being, for this purpose, severable, diverse and independent
covenants, subject, where appropriate, to the doctrine of res judicata.

 

c.                                       Notices.  All notices, requests,
demands, claims, and other communications hereunder shall be in writing.  Any
notice, request, demand, claim, or other communication hereunder shall be deemed
duly delivered (i) two business days after it is sent by registered or certified
mail, return receipt requested, postage prepaid, (ii) when received if it is
sent by facsimile communication during normal business hours on a business day
or one business day after it is sent by facsimile and received if sent other
than during business hours on a business day, (iii) one business day after it is
sent via a reputable overnight courier service, charges prepaid, or (iv) when
received if it is delivered by hand, in each case to the intended recipient as
set forth below:

 

If to the Company, to:

U-Store-It Trust

460 E. Swedesford Road, Suite 3000

Wayne, PA 19087

Attn:   President and Chief Investment Officer

Facsimile: (610) 293-5720

 

 

with a copy to:

Pepper Hamilton, LLP

3000 Two Logan Square

Philadelphia, PA 19103

Attn:   Michael H. Friedman

Facsimile: (215) 981-4750

 

If to you, to the address set forth in the records of the Company.

 

Any such person may by notice given in accordance with this Section to the other
parties hereto designate another address or person for receipt by such person of
notices hereunder.

 

d.                                      Withholding.  The Company shall be
entitled to withhold from any payments or deemed payments any amount of
withholding required by law.  No other taxes, fees, impositions, duties or other
charges or offsets of any kind shall be deducted or withheld from amounts
payable hereunder, unless otherwise required by law.

 

e.                                       No Duty to Mitigate.  You shall not be
required to mitigate damages or the amount of any payment provided for under
this Agreement by seeking other employment or otherwise, nor will any payments
hereunder be subject to offset in the event you do mitigate.

 

f.                                         Six Month Delay of Certain Payments. 
In the event the payment of any amounts payable pursuant this Agreement within
six months of the date of your Separation from Service would cause you to incur
any additional tax under Section 409A of the Internal Revenue Code of 1986, as
amended, then payment of such amounts shall be delayed until the date that is
six months following your Separation from Service (the “Earliest Payment
Date”).  If this provision becomes applicable, payments that would have been
made prior to the Earliest Payment Date in the absence of this provision will be
paid as a lump sum on the Earliest

 

6

--------------------------------------------------------------------------------


 

Payment Date and the remaining severance benefits or other payments will be paid
according to the schedule otherwise applicable to the payments.

 

g.                                      Definitions.  The following terms have
the meanings assigned to them below:

 

(1)                                  “Basic Severance Payment Amount” means 1.20
times the sum of: (i) the Annual Salary (as in effect on the effective date of
such termination) and (ii) the greater of (a) average of the two previous Annual
Bonuses received by you and (b) your target annual bonus for the fiscal year of
the termination of employment.

 

(2)                                  “Cause” means: (a) your conviction for (or
pleading nolo contendere to) any felony or a misdemeanor involving moral
turpitude; (b) your commission of an act of fraud, theft or dishonesty related
to the business of the Company or its affiliates or the performance of your
duties with us; (c) your willful and continuing failure or habitual neglect to
perform your duties with us, except as the Result of a Disability; (d) any
material violation by you of the covenants contained in Section 11 of this
letter agreement; or (e) your willful and continuing material breach of this
letter agreement.  For purposes of this definition of Cause and whether a
termination of your employment is for Cause, no act, or failure to act, by you
shall be considered “willful” unless committed in bad faith and without a
reasonable belief that the act or omission was in the best interests of the
Company or its subsidiaries.  Notwithstanding the foregoing, if there exists
(without regard to this sentence) an event or condition that constitutes Cause
under clause (c), (d) or (e) above, you shall have 30 days from the date written
notice is given by the Company of such event or condition to cure such event or
condition and, if you do so, such event or condition shall not constitute Cause
hereunder.

 

(3)                                  “Change of Control” has the meaning given
to it in the Company’s Amended and Restated 2007 Equity Incentive Plan.

 

(4)                                  “CIC Severance Payment Amount” means 2.99
times the sum of: (i) the Annual Salary (as in effect on the effective date of
such termination) and (ii) the average of the two previous Annual Bonuses
received by you.

 

(5)                                  “Disability” means, when used to describe
termination of your employment, that your employment has been terminated after
you have become eligible for disability benefits under the Company’s long-term
disability plans and arrangements (or if none apply, would have been so eligible
under the most recent plan or arrangement of the Company).

 

(6)                                  “Effective Date of Termination” means the
date on which a notice of termination or resignation is given or any later date
(within thirty (30) days after the giving of such notice) set forth in the
notice of termination or resignation as the last day of your employment.

 

(7)                                  “Good Reason” means, unless otherwise
consented to by you: (a) the material reduction of your authority, duties and
responsibilities, or the assignment to you of duties materially and adversely
inconsistent with your position or positions with the Company and its
subsidiaries; (b) a material reduction in your Annual Salary; (c) the failure by
the Company to obtain an agreement from any successor to the business of the
Company to

 

7

--------------------------------------------------------------------------------


 

assume and agree to perform this letter agreement; (d) a requirement by the
Company that your work location be moved more than fifty (50) miles from the
Company’s office where you work effective as of the date of this letter
agreement, unless the relocation results in the work location being closer to
your residence; or (e) the Company’s material and willful breach of this letter
agreement.  Notwithstanding the foregoing, if there exists (without regard to
this sentence) an event or condition that constitutes Good Reason under clause
(a), (b), (d) or (e) above, the Company shall have 30 days from the date on
which you give the written notice thereof to cure such event or condition and,
if the Company does so, such event or condition shall not constitute Good Reason
hereunder.  Further, an event or condition shall cease to constitute Good Reason
one (1) year after the event or condition first occurs.

 

(8)                                  “Separation from Service” means a
“separation from service” as defined in Section 1.409A 1(h) of the Treasury
Regulations; provided that in applying Section 1.409A 1(h)(1)(ii) of the
Treasury Regulations, a Separation from Service shall be deemed to occur if the
Company and you reasonably anticipate that the level of bona fide services that
you will perform for the Company (whether as an employee or as an independent
contractor) will permanently decrease to less than 50% of the average level of
bona fide services performed by you for the Company (whether as an employee or
as a independent contractor) over the immediately preceding 36-month period (or
the full period of services performed for the Company if you have been providing
services to the Company for less than 36 months).  In the event of a disposition
of assets by the Company to an unrelated person, the Company reserves the
discretion to specify (in accordance with Section 1.409A 1(h)(4) of the Treasury
Regulations) whether you will be considered to experience a Separation from
Service for purposes of Section 1.409A 1(h) of the Treasury Regulations.

 

h.                                      Termination of Prior Employment Letter
Agreement; Entire Agreement.  The Company and you acknowledge and agree that the
employment letter agreement dated January 9, 2009 (the “Prior Agreement”) is
hereby terminated by mutual consent and neither the Company nor you shall have
any continuing obligation to the other pursuant to the terms of the Prior
Agreement.  This Agreement, together with the exhibits hereto, contains the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior agreements, written or oral, with the Company or its
subsidiaries (or any predecessor of either) with respect to the subject matter
hereof.

 

i.                                          Waivers and Amendments.  This letter
agreement may be amended, superseded, canceled, renewed or extended, and the
terms hereof may be waived, only by a written instrument signed by the parties
or, in the case of a waiver, by the party waiving compliance.  No delay on the
part of any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any waiver on the part of any party of
any such right, power or privilege nor any single or partial exercise of any
such right, power or privilege, preclude any other or further exercise thereof
or the exercise of any other such right, power or privilege.

 

j.                                          Assignment.  This letter agreement,
and your rights and obligations hereunder, may not be assigned by you; any
purported assignment by you in violation hereof shall be null and void.  In the
event of any merger, consolidation or restructuring of the Company, the Company
may assign this Agreement and its rights hereunder to any successor.

 

8

--------------------------------------------------------------------------------


 

k.                                       Survival.  Anything contained in this
letter agreement to the contrary notwithstanding, the provisions of Section 12
and Section 13 (to the extent necessary to effectuate the survival of Section 12
and Section 13) shall survive termination of this letter agreement and any
termination of your employment hereunder.

 

l.                                          Binding Effect.  This letter
agreement shall be binding upon and inure to the benefit of the parties and
their respective successors, permitted assigns, heirs, executors and legal
representatives.

 

m.                                    Governing Law.  This letter agreement
shall be governed and construed in accordance with the laws of the State of
Maryland without regard to principles of conflicts of law.

 

n.                                      Headings.  The headings in this
Agreement are for reference only and shall not affect the interpretation of this
Agreement

 

Each of the undersigned confirms that this letter agreement reflects his or its
understanding as to the matters set forth above.

 

 

Sincerely,

 

 

 

U-Store-It Trust

 

 

 

 

 

By:

/s/ Christopher P. Marr

 

Name:

Christopher P. Marr

 

Title:

President and Chief Investment Officer

 

Accepted:

 

 

/s/ Jeffrey P. Foster

 

 

Jeffrey P. Foster

 

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SEVERANCE AND GENERAL RELEASE AGREEMENT

 

This agreement made and entered into between U-Store-It Trust (the “Company”)
and                            (the “Executive”);

 

WHEREAS, the Executive has been employed by the Company since
                          , 2009 and executed an employment letter agreement
dated               , 2011 (the “Employment Letter Agreement”) with the Company
that replaced in its entirety the employment letter agreement dated January 9,
2009;

 

WHEREAS, the Executive’s employment with the Company has been terminated under
the Employment Letter Agreement, effective                           ;

 

WHEREAS, pursuant to the Employment Letter Agreement, the Company has expressed
its willingness to provide a [Severance Payment] and/or other post-termination
benefits (as specifically set forth in the Employment Letter Agreement, the
“Termination Benefits”), in connection with such termination, upon the terms set
forth herein;

 

WHEREAS, pursuant to the Employment Letter Agreement, the Executive has agreed
to accept those benefits upon the terms set forth herein;

 

NOW, THEREFORE, the parties agree as follows:

 

1.             The recitals set forth above are true and accurate.

 

2.             As a material inducement to Executive to enter into this
Agreement, the Company will provide the Executive with the Termination Benefits
in accordance with the terms and conditions of the Employment Letter Agreement,
to be paid in the form of regular payroll checks and from which the Company will
make all applicable withholding.  The Executive acknowledges that he is not
entitled to receive the Termination Benefits unless he executes and does not
revoke this Severance and General Release Agreement (the “Agreement”).

 

3.             This Agreement is not and shall not be construed as an admission
by the Executive of any fact or conclusion of law.  Likewise, this Agreement is
not and shall not be construed as an admission by Company of any fact or
conclusion of law.  Without limiting the general nature of the previous
sentences, this Agreement shall not be construed as an admission that the
Executive, or the Company, or any of the Company’s officers, directors,
managers, agents, or employees have violated any law or regulation or have
violated any contract, express or implied.

 

4.             The Executive represents and warrants that he has no personal
knowledge of any practices engaged in by the Company that is or was a violation
of any applicable state law or regulations or of any federal law or
regulations.  To the extent that the Executive has knowledge of any such
practices, the Executive represents and warrants that the Executive already has
notified the Company in writing of such alleged practices.

 

A-1

--------------------------------------------------------------------------------


 

5.             The Executive represents and warrants that he has not filed any
other complaint(s) or charge(s) against the Company with the EEOC or the state
commission empowered to investigate claims of employment discrimination or with
any other local, state or federal agency or court, and that if any such agency
or court assumes jurisdiction of any complaint(s) or charge(s) against the
Company on behalf of the Executive, the Executive will request such agency or
court to withdraw from the matter, and the Executive will refuse any benefits
derived therefrom.  This Agreement will not affect the Executive’s right to
hereafter file a charge with or otherwise participate in an investigation or
proceeding conducted by the EEOC regarding matters which arose after the date of
this Agreement and which are not the subject of this Agreement.

 

6.             The Executive hereby irrevocably and unconditionally releases and
forever discharges the Company, its subsidiaries, parent companies, and related
entities, and each of the Company and its affiliates’ successors, assigns,
agents, directors, officers, employees, representatives, and attorneys, and all
persons acting by, through, under or in concert with any of them (collectively
“Released Parties”), or any of them, from any and all charges, complaints,
claims, liabilities, obligations, promises, agreements, controversies, damages,
actions, causes of action, suits, rights, demands, costs, losses, debts and
expenses (including attorney’s fees and costs actually incurred), of any nature
whatsoever, known or unknown (“Claims”), which the Executive now has, or claims
to have, or which the Executive at any time heretofore had, or claimed to have,
against each or any of the Released Parties.  The definition of Claims also
specifically encompasses all claims of under Title VII of the Civil Rights Act
of 1964, as amended, 42 U.S.C. § 1981(a), the Age Discrimination in Employment
Act of 1967, as amended, the Employment Retirement Income Security Act, the
Family and Medical Leave Act, the Americans with Disabilities Act, the Fair
Labor Standards Act, the National Labor Relations Act, as well as all claims
under state law provided under other applicable state law or local ordinance
concerning the Executive’s employment.  This Agreement further specifically
encompasses all claims related to compensation, benefits, incentive packages, or
any other form of compensation the Executive may or may not have received during
his employment.

 

7.             The Executive agrees that he forever waives and relinquishes any
and all claim, right, or interest in reinstatement or future employment that he
presently has or might in the future have with the Company and its successors
and assigns.  The Executive agrees that he will not seek employment with the
Company and its successors and assigns in the future.

 

8.             If any provision of this Agreement is held to be invalid or
unenforceable, the remainder of the Agreement shall nevertheless remain in full
force and effect.  If any provision is held to be invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.  No waiver of any terms of conditions of
this Agreement or any part of the Agreement shall be deemed a waiver of any
other terms and conditions of this Agreement or with any later breach of this
Agreement.

 

9.             The Executive agrees to indemnify and hold each and all of the
Released Parties harmless from and against any and all loss, costs, damage, or
expense, including, without

 

A-2

--------------------------------------------------------------------------------


 

limitation, attorneys fees, incurred by the Released Parties, or any of them,
arising out of the Executive’s breach of this Agreement or the fact that any
representation made by him herein was false when made.

 

10.           In the event of any breach of this Agreement or Section 11 of the
Employment Letter Agreement by the Executive, the Company shall be entitled to
immediately cease payment of the Termination Benefits in addition to any other
remedy it may have.  Both parties understand and agree that should either of
them breach any material term of this Agreement, the non-breaching party can
institute an action to enforce the terms of this Agreement.  If legal action is
commenced to enforce any provision of this Agreement, the substantially
prevailing party in such action shall be entitled to recover its attorneys’ fees
and expenses through any and all trial courts or appellate courts, in addition
to any other relief that may be granted.

 

11.           The Executive represents that he has not heretofore assigned or
transferred, or purported to assign or transfer to any person or entity, any
Claim or any portion thereof or interest therein.

 

12.           The Executive represents and acknowledges that in executing this
Agreement he does not rely and has not relied upon any other representation or
statement made by any of the Released Parties or by any of the Released Parties’
agents, representatives or attorneys, except as set forth herein, with regard to
the subject matter, basis or effect of this Agreement.

 

13.           The Executive further agrees that he will not disparage the
Company, its business, its employees, officers or agents, or any of the
Company’s affiliates or related entities in any manner harmful to their business
or business reputation.  The Executive and the Company agree to keep the matters
contained herein confidential.  The Executive will not discuss this agreement
with any current or former employee(s) of the Company.  This clause shall not
prevent the Executive from communicating confidentially with his attorney(s) or
immediate family members, or to the extent required by public disclosure laws or
as required by laws, regulations, or a final and binding court order or other
compulsory process.  Likewise, the Company agrees not to disparage the Executive
or otherwise make any negative statement about the Executive, in writing,
orally, or otherwise, in connection with the matters or claims released herein
and expressly including, but not limited to, matters related to the Executive’s
employment with the Company.  This clause shall not prevent the Company from
communicating confidentially with its attorney(s), officers, or directors of the
corporation, or to the extent required by public disclosure laws or as required
by laws, regulations, or a final and binding court order or other compulsory
process.

 

14.           This Agreement shall be binding upon the Company, the Executive
and their respective heirs, administrators, representatives, executors,
successors, and assigns, and shall inure to the benefit of the Released Parties
and each of them, and to their heirs, administrators, representatives, executor,
successors and assigns.

 

A-3

--------------------------------------------------------------------------------


 

15.           All terms not defined herein shall have the meanings set forth in
the Employment Letter Agreement.

 

16.           This Agreement shall in all respects be interpreted, enforced and
governed under the laws of the State of Maryland.

 

17.           This Agreement sets forth the entire agreement between the parties
hereto.  Any modification, amendment or change to this Agreement must be made in
writing and signed by both parties.

 

The Executive acknowledges that he has been advised to consult with an attorney
prior to executing this Agreement.  The Executive acknowledges that the
Executive has been given a period of twenty-one (21) days within which to
consider this Agreement.  The Executive further acknowledges that this Agreement
may be revoked by the Executive at any time during the seven (7) day period
beginning on the date that the Executive has signed this Agreement by providing
written notice of revocation to:  [insert name and address of Company official
to whom written notice of revocation must be delivered].  This Agreement shall
not become effective if the Executive revokes the Agreement during this 7-day
period and will not become effective otherwise until after expiration of the
7-day period.  The Executive shall not be entitled to receive any Termination
Benefits under this Agreement or otherwise until the expiration of the
revocation period.

 

[Signatures on Following Page]

 

A-4

--------------------------------------------------------------------------------


 

 

 

U-STORE IT TRUST

 

 

 

 

 

/s/

Date

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/

Date

 

Name:

Jeffrey P. Foster

 

A-5

--------------------------------------------------------------------------------